                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

William E. Martin,

      Piaintiff,

      V.                                      Case No. 2:18-cv-270

Zamvir Zariwala, et al.,                      Judge Michaei H. Watson

      Defendants.                             Magistrate Judge Deavers

                                      ORDER

      The Magistrate Judge issued a Report and Recommendation ("R&R")

recommending the deniai of Zamvir Zariwaia's ("Defendant") motion to dismiss,

EOF No. 13, without prejudice and further recommending that Wiliiam E. Martin's

("PiaintifF') in forma pauperis status be revoked pursuant to the three-strikes rule.

R&R, EOF No. 15. Piaintiff failed to file a timely objection, and the Court adopted

the R&R on April 26, 2019. Op. and Order, EOF No. 16. Piaintiff then moved the

Court to set aside its adoption, alleging he never received the Court mailings due

to a prison transfer. ECF No. 17.

      The Court granted Piaintiff an extension until Wednesday, July 3, 2019, to

file objections to the R&R. Order, ECF No. 19. To date, Piaintiff has failed to file

objections. PiaintifFwas cautioned that failure to do so would result in

reinstatement of the Court's previous Order adopting the R&R.

      Accordingly, the Court reinstates its previous Opinion and Order, ECF No.

16, ADOPTS the R&R, REVOKES Plaintiffs in forma pauperis status, and
ORDERS that he pay the $400 filing fee within thirty days. Plaintiffis cautioned

that his failure to pay the $400 filing fee within thirty days of this Order will result

in dismissal of this action for failure to prosecute.

      IT IS SO ORDERED.



                                         MICHAEL H. WATSON, JUDGE
                                         UNITED STATES DISTRICT COURT




Case No. 2:18-cv-270                                                          Page 2 of 2
